—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered November 6, 1995, convicting defendant, after a jury trial, of grand larceny in the fourth degree (four counts), criminal possession of stolen property in the fourth degree (four counts), petit larceny and criminal possession of stolen property in the fifth degree, and sentencing him to eight terms of 1 to 3 years and two terms of 1 year, all to run concurrently, unanimously affirmed.
Defendant’s challenges to the court’s charge are unpreserved *229and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court’s inadvertent failure to read to the jury certain instructions could not have caused any prejudice to defendant in light of the totality of the court’s instructions to the jury and the overwhelming evidence of guilt. Defendant received meaningful representation since counsel’s failure to except to the omissions from the charge did not deprive defendant of a fair trial (see, People v Benevento, 91 NY2d 708, 713-714; People v Hobot, 84 NY2d 1021, 1024). Concur — Sullivan, J. P., Nardelli, Tom, Mazzarelli and Friedman, JJ.